Citation Nr: 0008558	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to dependency and indemnity compensation, to 
include service connection for the cause of the veteran's 
death.

2.  Entitlement to improved, nonservice-connected death 
pension benefits.

3.  Entitlement to burial benefits, including a plot or 
interment allowance and transportation expenses.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  His death occurred on November [redacted], 1996.  This appeal 
is being pursued by the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from action undertaken, beginning in 
December 1996, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denying 
entitlement of the appellant to dependency and indemnity 
compensation (DIC), as well as improved death pension and 
burial benefits.  An appeal followed, and in December 1997, 
the Board remanded the matter to the RO for additional 
procedural and evidentiary development.  Following the RO's 
attempts to complete the requested actions, the case was 
returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran's death occurred at home in November 1996, 
and at that time, the veteran was not properly hospitalized 
by VA.

2.  The appellant's claim of entitlement to DIC on the basis 
of 38 U.S.C.A. § 1318 is without legal merit in the absence 
of a showing that the veteran was in receipt of or entitled 
to receive VA compensation at the time of death for a 
service-connected disability.

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death, is not 
supported by cognizable evidence demonstrating that such 
claim is plausible or capable of substantiation.

4.  The appellant's countable income for the annualized 
periods beginning December 1, 1996, and December 1, 1997, 
exceeded the applicable maximum rates for entitlement to VA 
improved death pension benefits.

5.  The veteran's place of burial is at the Garrison Forest 
National Cemetery in Baltimore, Maryland, a national cemetery 
or cemetery under the jurisdiction of the United States.

6.  At the time of death, the veteran was not in receipt of 
VA disability compensation or pension, nor was there a claim 
pending at that time which would have resulted in his 
entitlement to disability compensation or pension.

7.  The veteran's military service was rendered during 
wartime, but following his death, his body was not held by a 
State and it is not shown that next of kin or other person 
failed to claim the body of the deceased veteran.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to DIC on the basis 
of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.23, as in effect prior to 
and on January 21, 2000.

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant's countable income for annualized periods 
beginning December 1, 1996, and December 1, 1997, is 
excessive for the receipt of VA nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 
38 C.F.R. §§ 3.3, 3.23, 3.27, 3.272 (1999).


4.  The criteria for entitlement to burial benefits, 
including a plot or interment allowance and transportation 
expenses, have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
1991); 38 C.F.R. § 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As referenced above, this matter was remanded by the Board to 
the RO in December 1997, so that additional procedural and 
evidentiary development could be undertaken, inclusive of 
determining the appellant's desire for representation, 
locating of the veteran's service medical records, providing 
notice to the appellant consistent with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Robinette v. Brown, 8 Vet. App. 69 (1995) as to the need to 
submit evidence linking the veteran's fatal adenocarcinoma to 
his period of military service, procuring data from the 
Social Security Administration, and obtaining information 
from the appellant as to unreimbursed medical expenses and 
certain other expenses and debts of the deceased veteran.  
Such actions were accomplished in compliance with the Board's 
directives and, and in the absence of any allegation to the 
contrary by or on behalf of the appellant, further 
development action is not indicated.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Dependency and Indemnity Compensation

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, or parents.  
38 U.S.C.A. § 1310(a) (West 1991).  The standards and 
criteria for determining whether or not a disability is 
service-connected shall be those applicable under Chapter 11 
of the United States Code.  Id.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which 
there exists a rebuttable presumption of service incurrence, 
such as a malignant tumor, if manifested to the required 
degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1999).

DIC benefits are also payable for survivors of certain 
veterans who are rated as totally disabled at the time of 
death under 38 U.S.C.A. § 1318.  Under that statute, the 
Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
was continuously rated totally disabling for a period of ten 
or more years immediately preceding death, or if so rated for 
a lesser period, was so rated continuously for a period of 
not less than five years from the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318(a), (b); see also, 38 C.F.R. §§ 3.22, 3.54, as in 
effect prior to and on January 21, 2000; 0121 Fed. Reg. 3388-
3392 (2000); Wingo v. West, 11 Vet. App. 307 (1998).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the appellant has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If she has not, her appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be the following:  
(1) A medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

The record reflects that the veteran's death occurred on 
November [redacted], 1996, at the age of 67 years.  No autopsy is 
shown to have been performed.  According to the death 
certificate, the veteran's death was caused by metastatic 
adenocarcinoma, with the approximate interval between the 
onset of the adenocarcinoma and the veteran's death being one 
year.  While it is noted that information obtained on remand 
indicated that the veteran's claims folder had been 
destroyed, there is otherwise no evidence on file that, 
during the veteran's lifetime, service connection was 
established for any disability.  

Service medical records, which were obtained for review 
through the Board's remand in December 1997, are negative in 
their entirety for any complaints or findings involving 
metastatic adenocarcinoma.  No other medical evidence, other 
than the death certificate referenced above, is submitted.  

While it is clear that the veteran suffered from disabling 
adenocarcinoma at the time of his death and for a period of 
approximately one year prior thereto, there is no showing of 
metastatic adenocarcinoma in service or a malignant tumor 
within the one-year period following service.  As there is 
lacking evidence as to the service incurrence or aggravation 
of the veteran's adenocarcinoma, as well as competent medical 
evidence of a nexus between the veteran's adenocarcinoma and 
his period of military service, the claim for service 
connection for the cause of the veteran's death must be 
denied as not well-grounded.  38 U.S.C.A. § 5107(a); see 
Epps, Savage, supra.  Moreover, as the record does not 
indicate that the veteran was in was in receipt of or 
entitled to receive VA compensation at the time of death for 
any service-connected disability, the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318 is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

The appellant herself offers various assertions as to her 
entitlement to service connection for the cause of the 
veteran's death, noting that the veteran's fatal cancer may 
have been the result of chemical exposure or exploding 
ammunition during wartime service in Korea.  She further 
states that, upon the veteran's return from Korea, he 
suffered from flashbacks, insomnia, headaches, eye problems, 
and night sweats, all of which are attributed by her to 
inservice chemical exposure.  However, she presents no 
competent medical evidence to support those allegations that 
inservice exposure to chemicals and/or exploding ammunition 
was the cause of the veteran's fatal adenocarcinoma.  
Although the appellant is competent to describe those 
manifestations she observed or what was said to her by the 
veteran as to his symptoms, she is not competent to offer an 
opinion that the adenocarcinoma was caused by an event 
occurring during service.  In this regard, the record fails 
to demonstrate that she is in possession of the requisite 
medical knowledge or training as to render her opinions as to 
medical diagnosis or etiology competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the veteran's Department of Defense Form 
214, Report of Separation from the Armed Forces of the United 
States, shows that the veteran's most significant duty 
assignment was that of a reserve unit advisor.  No wounds 
were noted to have been received as a result of action with 
enemy forces and no decorations or medals were received which 
would denote the veteran's engagement in combat with the 
enemy.  While the appellant alleges that the veteran was 
exposed to exploding ammunition in service, there is no 
allegation of the appellant or showing by the evidence 
presented as to the veteran's involvement in combat and the 
record is devoid of competent medical evidence indicating 
that the veteran's adenocarcinoma was directly related to any 
incident of combat.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389, 390-92 (Fed. Cir. 1996).  
Even assuming for the sake of argument that the veteran was a 
combat veteran, 38 U.S.C.A. § 1154(b) does not constitute a 
substitute for evidence of current disablement, causal nexus 
between a combat injury and a current disability, or the 
continuation of symptoms subsequent to service.  Kessel v. 
West, 13 Vet. App. 9, 17 (1999).  

In view of the foregoing, denial of the claim for service 
connection for the cause of the veteran's death is warranted 
on the basis that it is not well-grounded.  Moreover, the 
Board views the foregoing discussion as sufficient to inform 
the appellant of the elements necessary to complete her 
application as to the claim in question.  Robinette, 8 Vet. 
App. at 77-78.  Further, the Board is not aware of any 
relevant evidence which may have existed, or could have been 
obtained, that, if true, would render the claim in question 
"plausible" and, thus, require VA to notify the appellant 
of that relevant evidence in order that she may complete her 
application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (per curiam).  The Board notes in this regard that the 
appellant furnished the names of medical professionals who 
treated the veteran during 1996, but she does not allege that 
any medical professional has advised her or otherwise offered 
an opinion, to the effect that the veteran's metastatic 
adenocarcinoma was the direct result of or occurred 
coincident with the veteran's military service or any event 
thereof.  Lastly, as the appellant's claim is not well-
grounded, VA has no duty to assist her in developing the 
record to support her claim.  Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

Inasmuch as the appellant's claim is not well-grounded, a 
weighing of the merits of such claim is not herein undertaken 
and, thus, the provisions of 38 U.S.C.A. § 5107(b) as to the 
resolution of reasonable doubt where the evidence is in 
relative equipoise is not for application.  See Gilbert v. 
Derwinski, 1 Vet App. 49, 55-6 (1990).

Improved Non-service-connected Death Pension 

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension if the veteran 
had qualifying service; or, at the time of death, was 
receiving or entitled to receive compensation for a service-
connected disability based on service during a war; and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  The 
maximum annual rate of improved death pension for a surviving 
spouse without dependents was $5688.00, effective as of 
December 1996.  38 U.S.C.A. §§ 1541(b), (c); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Effective 
December 1997, the rate was $5,808.00.  Id. 

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R.§ 3.272.  See 38 U.S.C.A. § 1503.  
Amounts paid by a surviving spouse of a veteran for the 
veteran's just debts and the expenses of last illness and 
burial (to the extent such burial expenses are not reimbursed 
under Chapter 23 of Title 38 of the United States Code) will 
be deducted from the income of the surviving spouse.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.

Expenses as to last illness, burial, and just debts which are 
paid during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.  Any such expenses paid subsequent to 
death but prior to date of entitlement are not deductible.  
38 C.F.R. § 3.272(h).

Amounts paid by a spouse before a veteran's death for 
expenses of the veteran's last illness will be deducted from 
the income of the surviving spouse.  Amounts paid by a 
surviving spouse or child of a veteran for the veteran's just 
debts, expenses of last illness and burial (to the extent 
such burial expenses are not reimbursed under chapter 23 of 
title 38 U.S.C.) will be deducted from the income of the 
surviving spouse or child.  The term "just debts" does not 
include any debt that is secured by real or personal 
property.  38 C.F.R. § 3.272(h)(1)(i),(ii).

The evidence reflects that the veteran died in November 1996 
and that the appellant's claim for death pension benefits was 
received by VA within ten days of his death.  In such 
application, the appellant noted that she had $0 in income 
and deductible expenses, that she was without dependents, and 
that she had a pending claim for benefits from the Social 
Security Administration (SSA).  Information was thereafter 
obtained by the RO from SSA, but such data pertained only to 
the veteran, and not his spouse.  Eventually, it was 
determined that the appellant was found to be entitled to SSA 
benefits in November 1996, in the amount of $841 monthly, 
with a cost-of-living adjustment in December 1996 raising the 
monthly amount to $866.  Her SSA benefit, beginning in 
December 1997, was $884 monthly.  

Received by the Board in December 1997 was information from 
the appellant, to the effect that prior to the veteran's 
death, she and her sons had secured a debt consolidation loan 
in the amount of $75,000, and that, as of November 5, 1997, 
there remained an outstanding debt to medical providers of 
$12,237.45, following Medicare's disapproval of any of the 
costs, but prior to consideration by the veteran's private 
insurer.  Additional data provided by the appellant in August 
1998, pursuant to the Board's remand, were to the effect that 
the $75,000 loan in November 1997 was secured by real 
property and that some of the items for which the loan was 
obtained included credit card debts, payments of first and 
second mortgage holders, and the appellant's condominium 
management association, among others.  Also submitted were a 
receipt concerning the appellant's payment in late December 
1997 of $4,134.07 for funeral arrangements of the veteran in 
Chicago, Illinois, as well as bill of sale for funeral 
services obtained in Baltimore, Maryland, where the veteran 
was buried, in the amount of $1,270 (such amount is noted to 
have been paid from proceeds of an insurance policy).  

In response, the RO wrote to the appellant in November 1998 
for the purpose of requesting clarification as to the 
insurance policy used to defray the costs of the Baltimore 
funeral arrangements, as well as the claimed just debts of 
the veteran that led to the loan in November 1997, and the 
medical expenses of the veteran's last illness that the 
appellant herself was required to pay.  The appellant replied 
by submitting statements concerning the first mortgage and 
home equity loan upon which the veteran and the appellant 
were obligated, as well as an annotated disbursement request 
and authorization regarding the $75,000 loan showing 
$3,542.11 to be paid to Universal Bank and $5,677.90 to Chase 
Manhattan Bank for unsecured lines of credit to CHARVA Realty 
Corporation, in addition to payments for unsecured lines of 
credit to operate such business to various credit card 
companies and for the first and second mortgages secured by 
the veteran's and appellant's condominium.  Also set forth by 
the appellant was that the Baltimore funeral bill was paid in 
full by the veteran's Service Life Insurance Policy and that 
all of the $12,237.45 in outstanding medical bills of the 
veteran had been paid by Medicare and a private insurer.  

The RO again corresponded with the appellant in March 1999, 
noting to her that the amounts paid to the first and second 
mortgage holders were for debts secured by real property and, 
as such, those expenses could not be considered as "just 
debts" for pension purposes.  The RO also pointed out to the 
appellant that her last correspondence pointed to the 
existence of a business or corporation, the existence of 
which was not previously acknowledged.  The RO noted that, if 
the unsecured lines of credit were debts of the corporation, 
they would be secured by corporate assets and could not 
therefore be labeled "just debts."  Further clarification 
was requested from the appellant as to how the corporate 
assets could be considered "just debts," and, also, it was 
asked that the appellant clarify the basis of the debt owed 
to United Airlines, provide information as to the gross 
amount of the life insurance proceeds and the date of their 
receipt, and furnish more detailed data as to her net worth, 
which was previously reported as $0.  No response was 
thereafter offered by the appellant to the RO's March 1999 
request.   

As the appellant has failed to offer clarifying data as to 
the just debts of the veteran prior to his death and her net 
worth following the veteran's death, the Board is compelled 
to adjudicate the question presented on the basis of the 
evidence presented.  Notwithstanding the absence of complete 
information as to the appellant's income, based on the 
appellant's ownership interest in CHARVA Realty Corporation 
or from other sources, the record reflects that her income as 
of December 1, 1996, and December 1, 1997, as derived solely 
on the basis of funds from SSA, was excessive for purposes of 
entitlement to VA death pension.  As of December 1, 1996, her 
SSA income totaled $10,367, and from that, the only 
deductible expense was the $4,134 paid in December 1996 by 
the appellant for the veteran's Chicago funeral arrangements, 
leaving a countable income of $6,233, as of December 1, 1996.  
No other deductible expense is identified by the record 
before the Board.  Regarding the period beginning December 1, 
1997, the record reflects that the veteran's income based 
exclusively on her receipt of SSA benefits was $10,608 and no 
deductions from income are shown by the evidence on file.  
Thus, for both periods, the appellant's income was excessive, 
given that the income limit as of December 1996 was $5,688, 
and $5,808 as of December 1997, for a surviving spouse 
without dependents.  Thus, the appellant's excessive income 
for the periods at issue bars her entitlement to a grant of 
VA nonservice-connected death pension benefits.  As the 
record demonstrates that the appellant's claim is without 
legal merit, denial of such claim is in order and a weighing 
of the evidence presented for and against the claim is 
unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600(b).  Entitlement is subject to the following 
conditions:  (1) At the time of death the veteran was in 
receipt of pension or compensation or but for the receipt of 
military retirement pay would have been in receipt of 
compensation; or (2) the veteran has an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of death to have supported an award of 
compensation or pension; or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval, or air service for a disability incurred in line of 
duty, and the body of the deceased is being held by a State 
(or a political division thereof) and the Secretary 
determines that there is no next of kin or other person 
claiming the body of the deceased veteran, and there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses; and (4) the applicable 
further provisions of the section and §§ 3.1601 through 
3.1610.  38 C.F.R. § 3.1600(b).

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for the transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c).  For burial 
allowance purposes, the term hospitalized by VA means 
admission to a VA facility (as defined in 38 U.S.C.A. § 1701 
for hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703; admission (transfer) to a 
nursing home  under the authority of 38 U.S.C.A. § 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C.A. § 1741.  38 C.F.R. § 3.1600(c).  

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. § 3.1600(f).  Entitlement 
thereto is subject to the following conditions:  (1) The 
deceased veteran is eligible for the burial allowance under 
paragraph (b) or (c) of 38 C.F.R. § 3.1600; or (2) the 
veteran served during a period of war and the conditions set 
forth in 38 C.F.R. § 3.1604(d)(1) relating to burial in a 
state veterans' cemetery are met; or (3) the veteran was 
discharged from active military, naval, or air service for a 
disability incurred in or aggravated in line of duty  (or at 
the time of discharge has such a disability, shown by service 
records, which in medical judgment would have justified a 
discharge for disability; and (4) the veteran is not buried 
in a national cemetery or other cemetery under the 
jurisdiction of the United States; and (5) the applicable 
further provisions of the section and §§ 3.1601 through 
3.1610.  38 C.F.R. § 3.1600(f).

Where a veteran dies as the result of service-connected 
disability, or at the time of death was in receipt of 
disability compensation (or but for the receipt of military 
retired pay or nonservice-connected disability pension would 
have been entitled to disability compensation at the time of 
death), there is payable, in addition to the burial allowance 
an additional amount for payment of the cost of transporting 
the body to the national cemetery for burial.  38 C.F.R. 
§ 3.1600(g).

The death certificate indicates that the veteran in this 
matter died in November 1996 at his home; the only contrary 
indication is the invoice for services prepared by the 
funeral home in Baltimore, Maryland, wherein the place of 
death is shown to be Mercy Hospital in Chicago, Illinois.  
The other evidence presented, particularly the appellant's 
historical account of home heath nursing and therapy provided 
to the veteran through Mercy Hospital, point to the veteran's 
death at his home, but as to either possibility, there is 
nothing in the record indicating that the veteran was at the 
time of death properly hospitalized by VA as defined by 
38 C.F.R. § 3.1600(c).  During the veteran's lifetime, 
service connection was not established for any disability and 
the veteran is not shown to have had a pending claim for VA 
compensation or pension at the time of his death.  With 
respect to 38 C.F.R. § 3.1600(b)(3), it is evident that the 
veteran had wartime service, but that, alone, is insufficient 
for a grant of burial benefits, in the absence of a showing 
that the veteran's body was held by a State and that there 
was no next of kin or other person claiming the body of the 
deceased veteran.  Entitlement to burial benefits under 
38 U.S.C.A. §§ 2302, 2303 and 38 C.F.R. § 3.1600 is therefore 
not indicated.

While it is demonstrated that the veteran's period of 
military service was rendered during a period of war, wartime 
service, alone, does not establish a legal basis for a grant 
of a plot or interment allowance.  The Board notes, in this 
regard, that Section 8042 of Public Law 101-508 amended 
38 U.S.C.A. § 903(b), recodified at 38 U.S.C.A. § 2302(b), to 
eliminate eligibility for a plot allowance based solely on 
wartime service.  That change was applicable to deaths 
occurring on or after November 1, 1990.  Because in this case 
the veteran's remains were buried in a national cemetery, 
specifically, the Garrison Forest National Cemetery, a plot 
or interment allowance is not payable.  See 38 C.F.R. 
§ 3.1600(f).

While we are sympathetic to the appellant who reports having 
encountered various financial hardships since the veteran's 
death, the law and regulations cited above are dispositive, 
and, as such, the claim must be terminated because of the 
lack of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. at 430.  Such claim must 
therefore be denied. 


ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

 


- 17 -
